






THIS AMENDING AGREEMENT is made effective the 10th day of January, 2005.




BETWEEN:




Shandong Jinpeng Copper Co., Ltd., (hereinafter referred to as Party A),
registration number 3723301800059, registered in Shandong province, China, and
its legal address is at Zouping, Shandong Province, People’s Republic of China.




AND




Terra Nostra Technology Ltd. (hereinafter referred to as Party B), a Nevada
corporation with its common shares listed for trading on the United Sates Over
the Counter Bulletin Board (“OTC/BB”) under the trading symbol TNRL, and having
an office address of Suite 2818-1 Place Ville Marie, Montreal, Quebec, H3B 4R4
Canada




WHEREAS:




A.

Under a Joint Venture Contract dated December 11th 2004, Party A & Party B
agreed to establish a new Chinese Foreign Joint Venture Company, Shandong Terra
Nostra-Jinpeng Metallurgical Co., Ltd., (“Joint Venture”), whereby Party A will
fulfill its investment in the Joint Venture by contributing existing fixed
assets representing 49% of the Joint Venture, and Party B will fulfill its
investment in the Joint Venture by contributing cash or in kind, representing
51% of the Joint Venture.




B.

Further to the Joint Venture, the Parties prepared the Articles of Association
for Shandong Terra Nostra-Jinpeng Metallurgical Co., Ltd., dated December 11th
2004 (“Articles of Association”), in accordance with the provisions of the
previously signed Sino-Foreign Joint Venture.




C.

The Parties hereto have variously agreed to amend the terms and conditions of
the Joint Venture Contract and Articles of Association as follows:




WITNESS IN CONSIDERATION of the mutual covenants and conditions herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:




1.

Defined Terms




All defined terms in the Joint Venture Contract and Articles of Association
shall have the same meaning in this Agreement save and except as specifically
amended under this Agreement.




2.

Amendments to Joint Venture Contract




The Parties agree to amend the Joint Venture Contract as follows:




2.1

Article 3.2 is hereby deleted in its entirety and replaced with:




Article 3.2: The name of the Joint Venture




English: Shandong Terra Nostra- Jinpeng Metallurgical Co. Ltd.

Chinese: 山東環球 – 金鵬金屬有限公司

Its registered office is Zouping, Shandong Province, China.




2.2

Article 4.2 is hereby deleted in its entirety, and replaced with the following
Article:




Article 4.2




The business scope of the Joint Venture is as follows:  




•

Copper products and Copper Processing

•

Other production capabilities or capacity, for which asset acquisition and/or
construction will have commenced and/or have been completed as at the date of
the issuance of the Business Licence for the Joint Venture.




Furthermore, additional products, processes and production capacity created from
the funds contributed by Party B, as well as in the ordinary course of business,
through achieved operational efficiencies, ongoing expansion, and through
continuous research and development, shall be encompassed within the scope of
business.




2.3

Article 5.1 is hereby deleted in its entirety, and replaced with the following
Articles:




Article 5.1




The total amount of investment of the Joint Venture is $US 70,200,000.




2.4

Article 5.2 is hereby deleted in its entirety, and replaced with the following
Articles:




Article 5.2




The registered capital of the Joint Venture shall be $US 53,400,000, of which:




Party A has $US 26,166,000, accounting for 49%;




Party B has $US 27,234,000, accounting for 51%.




Increases to registered capital are to be made in accordance with each Party’s
respective proportional interest in the Joint Venture, unless agreed to
otherwise by the Parties.

2.5

Article 5.3 is hereby deleted in its entirety, and replaced with the following
Articles:




Article 5.3

 

Party A will fulfill its investment in the Joint Venture by contributing
existing fixed assets, which represent all the fixed assets required for the
business scope as identified in revised Article 4.2 herein, and include:




Party A:

Equipment:

US$17,622,000

Buildings:

US$5,767,200

Property Use:

US$1,121,400




Others:

US$1,655,400

Total:

US$ 26,166,000






2.6

Article 5.7 is hereby deleted in its entirety, and replaced with the following
Articles:




Article 5.7




There shall be a further capital contribution to the Joint Venture of US$
26,234,000, to be provided in cash or in kind, as approved by the Board of
Directors of the Joint Venture.




All subsequent capital contributions are to be made in accordance with each
Party’s respective proportional interest in the Joint Venture, unless agreed to
otherwise by the Parties.







3.

Amendments to Joint Venture Articles of Association




The Parties agree to amend the Joint Venture Articles of Association as follows:




3.1

Article 2.2.1 is hereby deleted in its entirety, and replaced with the following
Article:




Article 2.2.1




Copper products and Copper Processing, Other production capabilities or
capacity, for which at the date of the signing of these Articles of Association,
construction has been commenced and/or completed.




3.2

Article 3.1 is hereby deleted in its entirety, and replaced with the following
Article:




Article 3.1




Total Investment.   The total investment of the Joint Venture is US$70,200,000.
 The total investment may be modified by the Parties as permitted by applicable
People’s Republic of China regulations to meet the needs of The Company.  




3.3

Article 3.2 is hereby deleted in its entirety, and replaced with the following
Article:




Article 3.1




Registered Capital.  The registered capital of the Joint Venture is
US$53,400,000.  The registered capital may be increased by the Parties as
permitted by applicable People’s Republic of China regulations to meet the needs
of the Company as the Board of Directors may determine in accordance with
Articles contained herein.  The registered capital of the Joint Venture can be
increased only after the consensus of the two Parties has been obtained, and as
approved by unanimous resolution of the Board of Directors.  Increases to
registered capital are to be made in accordance with the respective proportional
interest in the Joint Venture of the two Parties, unless otherwise agreed
between both Parties.  Such increases shall be submitted to the Examination and
Approval Authority for examination and approval.  Upon receipt of the approval
from the Examination and Approval Authority, the Company shall register the
increase in registered capital with the appropriate governing Authority.




3.4

Article 3.3.1 is hereby deleted in its entirety, and replaced with the following
Article:




Article 3.3.1




The contribution of Party A is valued at US$26,166,000, representing 49% of the
Joint Venture Company.




3.5

Article 3.3.2 is hereby deleted in its entirety, and replaced with the following
Article:




Article 3.3.2




The contribution of Party B is valued at US$27,234,000, representing 51% of the
Joint Venture Company.







IN WITNESS WHEREOF, the parties have executed this Amending Agreement as of the
date and year first above written.




Shandong Jinpeng Copper Co., Ltd.,   

Terra Nostra Technology Ltd.







By:       /s/ Ke Zhang

By:     /s/ Sun Liu James Po

Name:

Ke Zhang

Name: Sun Liu James Po








